Mr. JUSTICE BARRY, dissenting: I respectfully dissent from the opinion of the majority. Though the People should have introduced extrinsic evidence of witness Dixon’s statements he was alleged to have made at the lineup and otherwise, I do not believe that the failure of the State to do so constituted error, given the fact that the evidence of defendant Vinson’s guilt is overwhelming. A summary of the record testimony of the defendant and Dixon and Dixon’s girl friend, Brenda Yates, was to the effect that they were all acquainted one with the other, that in fact Brenda Yates cooked a meal for the defendant and Dixon in Dixon’s apartment on the afternoon of the event, and that the defendant and Dixon had been in the victim’s store twice before on the afternoon before the event. However, in response to questions with regard to Dixon’s alleged statements, Dixon testified “I didn’t eVen know his name,” “Jerome, I didn’t know his last name,” and “I might not be [able to] identify.” In addition, it is unquestioned that the robbery occurred and that a piece of Christmas wrapping paper was discovered in the store, that was removed from the gun used. The defendant testified that he had handled Christmas wrapping paper while in Dixon’s car earlier that afternoon, and it is not disputed that Christmas paper was not sold in the store. As the majority points out, identification of the defendant was the determinative issue in this case. Given the above record testimony and the fact that the jury has every right to disbelieve witness Dixon and give him little or no credibility, I find no fault with the jury’s finding. The jury had the benefit of weighing the In-court identification of witness Kalb, and it appears that the other eye-witness testified honestly to the effect that they could not be sure of the robber's identification because he was wearing a ski mask. It would appear that the principal issue of identification of the defendant has been properly decided by the jury. I am convinced beyond a reasonable doubt that any error here was harmless, that any error did not contribute to the verdict of the jury, and that no reversible error occurred. Being of the belief that there is overwhelming guilt and harmless error if any, and certainly evidence sufficient to sustain the conviction, I would affirm the trial court. See People v. Panus (1979), 76 Ill. 2d 263, 391 N.E.2d 376.